








ASSET PURCHASE AGREEMENT




between




Cleartronic, Inc.




and




Collabria LLC




Exhibit 10.1




 

 

 

-1-



ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (this “Agreement”) is entered into this 29tht day
of November 2016, by and between Cleartronic, Inc., a Florida corporation,
(“CLRI”) and Collabria LLC, a Florida corporation (“Collabria””).




W I T N E S S E T H:




WHEREAS, Collabria has developed a web based secure command, control and
communication platform trade named ReadyOp (the “ReadyOp Platform”) and has
developed a base of customers (the “Collabria Client List”) that have licensed
use of the ReadyOp Platform in the  United States and other areas (the “ReadyOp
Business”); and

 

WHEREAS, CLRI desires to purchase the ReadyOp Platform and the Collabria Client
List from Collabria upon the terms and conditions contained herein; and

 

WHEREAS, Collabria desires to sell the ReadyOp Platform and the Collabria Client
List to CLRI upon the terms and conditions contained herein;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements contained herein, the parties hereto covenant and agree as follows:

 

1.

Assets, Properties and Rights to be Purchased.  On the terms and subject to the
conditions set forth herein, effective on the Closing Date (as defined below),
Collabria shall sell, assign, convey, transfer and deliver to CLRI, its
successors and assigns, and CLRI shall purchase and acquire from Collabria, the
ReadyOp Platform and any and all accounts of the Platform including without
limitation the Collabria Client List, and all assets, whether tangible or
intangible, that relate to the ReadyOp Platform and business free and clear of
any and all liens, claims and encumbrances. The existing Software Licensing
agreement between the parties is hereby cancelled and terminated as of the date
this Assets herein are purchased.




2.

Consideration.  In full consideration of the sale and transfer of the ReadyOp
Platform and Collabria Client List, CLRI shall deliver to Collabria 3,000,000
shares of CLRI’s Series E Convertible Preferred stock, $.00001 par value (the
“CLRI Series E Convertible Preferred Shares”) registered in the name of
Collabria LLC.




3.

Liabilities Not Assumed.  CLRI does not assume or agree to pay or discharge any
debts, liabilities or obligations of Collabria except as listed in Schedule 1.




4.

Effective Date and Closing Date.  The Effective Date of this Agreement shall be
the date this Agreement is executed by all parties. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place as
of the close of business at the offices of CLRI at 8000 N Federal Hwy, Suite
100, Boca Raton, FL 33487 not more than ten days after all of the conditions to
Closing herein below set forth are satisfied or waived (the date on which the
Closing takes place being the “Closing Date”) or at such other time and place as
the parties hereto shall agree.  If the Closing has not occurred on or before
November 1, 2016, each party shall have the right to terminate this Agreement as
herein below provided.

 

 

-2-




5.

Execution and Delivery of Closing Documents.  At the Closing, (a) Collabria will
deliver to CLRI such assignments, consents to assignments and good and
sufficient  instruments of transfer and conveyance as shall be necessary to
transfer, assign and convey to, and to vest in, CLRI good and merchantable title
to the ReadyOp Platform and Collabria Client List, and all assets, whether
tangible or intangible, that relate to the ReadyOp Platform and business, free
and clear of all liens, claims and encumbrances and such lists and descriptions
of the ReadyOp Platform and Collabria Client List and such other documents as
CLRI may reasonably request and (ii) CLRI will deliver to Collabria the CLRI
Series E Convertible Preferred Shares.  At the Closing, each party also will
execute and deliver such other appropriate and customary documents as any other
party reasonably may request for the purpose of consummating the transactions
contemplated by this Agreement.  All actions taken at the Closing will be deemed
to have been taken simultaneously at the time the last of any such actions is
taken or completed.




6.

Covenant to Defend Title.  Effective as of the Closing Date, Collabria hereby
binds itself, and its successors and assigns, at Collabria’s sole cost and
expense, to warrant and defend title to the ReadyOp Platform and Collabria
Client List, and all assets, whether tangible or intangible, that relate to the
ReadyOp Platform and business unto CLRI, and its successors and assigns against
every person whomsoever lawfully claiming the same or any part thereof.




7.

Further Assurances.  After the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as either
party may reasonably deem to be practical and necessary or advisable in order to
consummate the transactions contemplated by this Agreement and to vest more
fully in CLRI the ownership of and rights to the ReadyOp Platform and Collabria
Client List and all assets, whether tangible or intangible, that relate to the
ReadyOp Platform and business granted hereunder as they existed immediately
prior to the Closing and to vest more fully in Collabria the ownership of and
rights to the CLRI Series E Convertible Preferred Shares.




8.

Representations and Warranties of Collabria.  Collabria represents and warrants
to CLRI as follows, which representations and warranties shall survive the
Closing:







-3-







a.

Organization and Good Standing of Collabria.  Collabria is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida.




b.

Power and Authority.  Collabria has the corporate power and authority to own,
lease and operate the ReadyOp Platform and Collabria Client List and all assets,
whether tangible or intangible, that relate to the ReadyOp Platform and business
and to carry on the Collabria business activities as currently being conducted.




c.

Authorization and Validity.  Collabria has the corporate power and authority to
execute, deliver and perform its obligations under this Agreement and any other
documents executed or required to be executed by it in connection with this
Agreement.  This Agreement and the other documents executed or required to be
executed by Collabria in connection with this Agreement have been or will be
duly authorized by all necessary corporate action.




d.

Binding Effect.  This Agreement and the other documents executed or required to
be executed by Collabria in connection with this Agreement have been or will
have been duly executed and delivered by Collabria and are or will be, when
executed and delivered, the legal, valid and binding obligations of Collabria
enforceable in accordance with their terms except to the extent that:




i.

enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors' rights;




ii.

the availability of equitable remedies may be limited by equitable principles of
general applicability; and




iii.

rights to indemnification may be limited by considerations of public policy.




e.

No Violation.  Neither the execution and performance of this Agreement or the
agreements described herein nor the consummation of the transactions described
herein or therein will:




i.

result in a violation or breach of (a) the articles of incorporation or by-laws
of Collabria; or (b) any material agreement or other material instrument under
which Collabria is bound or to which any of the Assets are subject, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Assets, or




ii.

violate, in any material respect, any applicable law or regulation or any
judgment or order of any court or governmental agency and







-4-










iii.

to the best of its knowledge, Collabria has complied in all material respects
with all applicable laws, regulations and licensing requirements, and has filed
with the proper authorities all necessary statements, applications, notices,
reports and any other filings with respect to the ReadyOp Platform, except where
the failure to do so would not reasonably be expected to have a material adverse
effect on the ReadyOp Platform and Collabria Client List, the intended use
thereof by CLRI or the ReadyOp Platform.




f.

Permits and Licenses; Compliance.  To the best of its knowledge, Collabria
possesses and, at the Closing, will transfer and assign to CLRI all necessary
governmental licenses, franchises, permits, approvals, authorizations, and
rights necessary for CLRI to continue to market and sell the ReadyOp Platform to
new and existing customers, and to continue the client relationship with the
Collabria Clients and that, if not possessed, could not reasonably be expected
to have a material adverse effect on the ReadyOp Platform and Collabria Client
List or the intended use thereof by CLRI.  To the best of its knowledge,
Collabria is in compliance with all such governmental licenses, franchises,
permits, approvals, authorizations, or rights, and all federal, state or local
laws or regulations applicable to the ReadyOp Platform and Collabria Clients
except where the failure to be in compliance would not reasonably be expected to
have a material adverse effect on the ReadyOp Platform or the intended use
thereof by CLRI.




g.

Title to ReadyOp Assets.  Collabria owns the ReadyOp Platform and Collabria
Client List free and clear of all liens, claims and encumbrances. Upon
consummation of the transactions contemplated hereby, CLRI shall receive good
and valid title to the ReadyOp Platform and Collabria Client List, free and
clear of all liens, claims and encumbrances. Collabria has not entered into any
licenses or other agreements with any third party giving any third party any
rights to the ReadyOp Platform or business.




h.

Consents. No authorization, consent, approval, permit or license of, or filing
with, any governmental or public body or authority, any lender or lessor or any
other person or entity is required to authorize, or is required in connection
with, the execution, delivery and performance of this Agreement or the
agreements or transactions contemplated hereby on the part of Collabria.




i.

Description of the ReadyOp Platform and Collabria Client List. No document
heretofore furnished by Collabria or any person acting on its behalf to CLRI or
any person acting on its behalf with respect to the ReadyOp Platform and
Collabria Client List (collectively, the “Disclosure Documents”) contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statement therein, in light of the circumstances under which they
were made, not misleading. Since the date of which information has been
furnished in the Disclosure Documents, respectively, there has not been any
material adverse change in or event affecting any of the ReadyOp Platform and
Collabria Client List.










-5-




j.

Litigation. No legal or administrative or other adversary proceeding or
investigation is currently pending against Collabria and, to the best knowledge
of Collabria, none is threatened or contemplated by any governmental agency or
other third party with respect to the ReadyOp Platform and Collabria Client
List.  Collabria is not subject to any continuing court or administrative order,
writ, injunction or decree applicable specifically to the ReadyOp Platform and
Collabria Client List which would affect the obligations of Collabria or the
rights of CLRI hereunder.




k.

Patents, Trademarks and Copyrights.  Other than as expressly set forth in
Exhibit 8 k. hereto, Collabria owns or is licensed to use all patents,
trademarks, and copyrights, if any, necessary to engage in the ReadyOp Platform
and utilize the ReadyOp Platform in connection therewith without conflict with
the rights of others and following the Closing, CLRI shall be entitled to use
all such patents, trademarks and copyrights as are necessary to engage in and
utilize the ReadyOp Platform in connection therewith.  Exhibit 8k. hereto
contains a true and correct description of the following:




i.

all trademarks, trade names, service marks, and other trade designations, common
law rights, registrations, and applications for registration, and all patents,
copyrights, and applications currently utilized in the ReadyOp Platform and
utilization of the ReadyOp Platform in connection therewith; and




ii.

all material agreements relating to technology, know-how or processes that
Collabria is licensed or authorized to use by others and used in connection with
the ReadyOp in connection therewith.




l.

Full Disclosure.  There are no facts pertaining to ReadyOp Platform or the
Collabria Client List in connection that are reasonably likely to have a
material adverse effect on either of them that have not been disclosed by
Collabria to CLRI.




m.

Liens on Assets.  There are no liens held by any party on the ReadyOP Assets.








-6-







n.

Disclaimer. Notwithstanding anything in this Agreement or elsewhere to the
contrary, Collabria does not warrant that CLRI will be successful, either in a
business or a technical sense (for example, the sales and marketing methods used
by Collabria), as a result of purchasing the ReadyOp Platform and Collabria
Client List or exercising the rights granted by Collabria to CLRI hereunder.
 Collabria has advised CLRI that there are many competing and overlapping
patents, proprietary rights and trade secret claims in the ReadyOp business, and
that CLRI shall rely on its own independent evaluation of the patents,
proprietary rights and trade secrets in the conduct of its business.




o.

Investment Representations and Warranties.




i.

The CLRI Series E Convertible Preferred Shares will be acquired by Collabria for
its own account and not with a view to or for sale or other disposition in
connection with any transaction that will not be exempt from the registration
requirements of the Securities Act of 1933 (the “Securities Act”) and  any
applicable state securities laws.




ii.

Collabria is capable of evaluating the merits and risks of an investment in the
CLRI Series E Convertible Preferred Shares and has such knowledge, experience
and skill in financial and business matters that it is capable of evaluating the
merits and risks of the investment in CLRI Series E Convertible Preferred Shares
and the suitability of the CLRI Series E Convertible Preferred Shares as an
investment and can bear the economic risk of an investment therein for an
indefinite period of time.  No guarantees have been made or can be made with
respect to the future value, if any, of the CLRI Convertible Preferred Shares
 or the profitability or success of the business of CLRI.




iii.

Collabria understands that the CLRI Series E Convertible Preferred Shares will
not have been registered under the Securities Act or any applicable state
securities laws, that the CLRI Series E Convertible Preferred Shares will be
characterized as “restricted securities” under federal securities laws, and that
under such laws and applicable regulations the CLRI Series E Convertible
Preferred Shares cannot be sold or otherwise disposed of without registration
under the Securities Act or an exemption therefrom.  In this connection,
Collabria represents that it is familiar with Rule 144 promulgated under the
Act, as currently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.  Stop transfer instructions may be issued to
the transfer agent for securities of CLRI Series E Convertible Preferred Shares
(or a notation may be made in the appropriate records of CLRI) in connection
with the CLRI Series E Convertible Preferred Shares, but only to the extent
customary for securities which are “restricted securities.”

 




-7-







9.

CLRI represents and warrants to Collabria as follows, which representations and
warranties shall survive the Closing:




a.

Organization and Good Standing.  CLRI is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida..




b.

Power and Authority.  CLRI has the corporate power and authority to issue the
CLRI Series E Convertible Preferred Shares as herein provided.




c.

Authority and Validity.  CLRI has the corporate power and authority to execute,
deliver and perform its respective obligations under this Agreement and the
other documents executed or required to be executed by it in connection with
this Agreement, and this Agreement and the other documents executed or required
to be executed by CLRI in connection with this Agreement have been duly
authorized by all necessary corporate action of CLRI.




d.

Binding Effect.  This Agreement and the other documents executed or required to
be executed by CLRI in connection with this Agreement have been or will have
been duly authorized, executed and delivered by CLRI and are or will be, when
executed and delivered, the legal, valid and binding obligations of CLRI
enforceable in accordance with their terms except to the extent that:




i.

enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors' rights;




ii.

the availability of equitable remedies may be limited by equitable principles of
general applicability; and




iii.

rights to indemnification may be limited by considerations of public policy.




e.

No Violation.  Neither the execution and performance of this Agreement or the
agreements described herein nor the consummation of the transactions described
herein or therein will:




i.

result in a violation or breach of (a) the articles of incorporation or by-laws
of CLRI or (b) any material agreement or other material instrument under which
CLRI is bound or to which the assets of CLRI are subject, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
or properties of CLRI; or







-8-

 







ii.

violate, in any material respect, any applicable law or regulation or any
judgment or order of any court or governmental agency.




f.

Consents.   Other than those to be transferred and assigned to CLRI by Collabria
at the Closing, no authorization, consent, approval, permit or license of, or
filing with, any governmental or public body or authority, any lender or lessor
or any other person or entity is required to authorize, or is required in
connection with, the execution, delivery and performance of this Agreement or
the agreements or transactions contemplated hereby on the part of CLRI.




g.

Financial Statements.  CLRI has furnished its financial statement to Collabria
as set forth in Exhibit 9g hereto (the “CLRI Financial Statements”).  The CLRI
Financial Statements are true, complete and correct in all material respects and
were prepared in accordance with generally accepted accounting principles
applied on a consistent basis, and fairly present the financial position of CLRI
as of the dates and for the periods indicated.  Since the latest date of the
CLRI Financial Statements, (i) no event or condition has occurred that may
reasonably be expected to result in a material adverse effect on the condition
(financial or otherwise) of CLRI or on its assets, properties or prospects, and
(ii) CLRI has not incurred any material liabilities other than liabilities
incurred in the ordinary and usual course of business consistent with past
practice.




h.

Capitalization. CLRI has outstanding 203,977,012 shares of common stock $.0001
par value, 40,750 shares of Series A 8% Convertible Preferred Stock, 1 share of
Series B Preferred Stock, 2,563,375 shares of Series C Convertible Preferred
Stock, and 670,094 shares of Series D Convertible Preferred Stock.




i.

Absence of Certain Changes.  Since the latest date of the CLRI Financial
Statements, CLRI has not:




i.

suffered any damage or destruction or loss that could reasonably be expected to
or does materially and adversely affect the condition of CLRI (financial or
otherwise) or its prospects;




ii.

acquired or disposed of any assets or properties; or




iii.

entered into any other commitment or transaction or experienced any other event
that is material to this Agreement or to any of the other agreements and
documents executed or to be executed pursuant to this Agreement or to the
transactions described herein or therein, or that could reasonably be expected
to have, or has had, a material adverse effect on the condition of CLRI
(financial or otherwise) or on its prospects.

 







-9-

 

 




iv.

Litigation. No material legal or administrative or other adversary proceeding or
investigation is currently pending against CLRI and, to the best knowledge of
CLRI, none is threatened or contemplated by any governmental agency or other
third party.  CLRI is not subject to any continuing court or administrative
order, writ, injunction or decree.




10.

Covenants of Collabria.  Collabria hereby covenants with CLRI that




a.

Exclusive Negotiations.  Until the earlier of the Closing Date or the
termination of this Agreement, and subject to the fiduciary duties of the
directors of Collabria, Collabria agrees that Collabria or any of the officers,
directors or other agents of Collabria will, directly or indirectly, solicit or
accept from any person or entity any offer or expression of interest in, or with
respect to an acquisition, combination, merger or similar transaction involving
Collabria with respect to the ReadyOp Platform or the Collabria Client List.
 Upon receipt of any unsolicited bona fide offer or expression of interest in or
with respect to any such transaction, Collabria agrees to promptly inform CLRI
of the existence and terms of such offer or expression of interest.




b.

Non-Compete. For a period of five years from the Closing or until this Agreement
is terminated, Collabria agrees not to engage in a business substantially
similar to those services offered via the ReadyOp Platform in the United States
other than through its interest in CLRI.  




c.

Sales and Use Tax.  Although, CLRI shall be responsible for any sales or use tax
payable in connection with the sale of the Assets hereunder; Collabria will
reasonably assist CLRI to minimize any such sales or use tax.




d.

Use of ReadyOp.  Immediately after the Closing, Collabria shall furnish such
consents as may be reasonably required to permit CLRI to change its name to
*_______* . Needed only if we want to change the name.




11.

Conditions to Obligations of Collabria.  The obligations of Collabria to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing of each of the following conditions
in all material respects:




a.

Representations, Warranties and Covenants.  The representations and warranties
of CLRI contained in this Agreement shall have been true and correct as of the
date they were made or deemed to have been made and shall be true and correct as
of the Closing Date, with the same force and effect as if made as of the Closing
Date, except for such changes as are permitted or contemplated by this
Agreement, and other than such representations and warranties as are made as of
another date.  The covenants and agreements contained in this Agreement to be
complied with by CLRI on or before the Closing Date shall have been complied
with. Collabria shall have received a certificate from CLRI to such effect,
dated as of the Closing Date and signed by the Chief Executive Officer of CLRI.





-10-







b.

No Proceeding or Litigation.  No legal or regulatory action shall have been
commenced or threatened by or before any court or any federal, state or local
governmental authority (collectively, “Governmental Authority”) against
Collabria or CLRI seeking to restrain or adversely alter the transactions
contemplated by this Agreement or which is likely to render it impossible or
unlawful to consummate such transactions, or which could reasonably be expected
to have a  material adverse effect on the condition of CLRI (financial or
otherwise) or on its  assets, properties or prospects.

 

12.

Conditions to Obligations of CLRI.  The obligations of CLRI  to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment,
at or prior to the Closing, of each of the following conditions in all material
respects:

 

a.

Representations, Warranties and Covenants.  The representations and warranties
of Collabria contained in this Agreement shall have been true and correct as of
the date as of which they were made or deemed to have been made and shall be
true and correct as of the Closing Date, with the same force and effect as if
made as of the Closing Date except for such changes as are permitted or
contemplated by this Agreement, other than such representations and warranties
as are made as of another date.  The covenants and agreements contained in this
Agreement to be complied with by Collabria on or before the Closing Date shall
have been complied with.  CLRI shall have received a certificate from Collabria
to such effect dated as of the Closing Date and signed by the Chief Executive
Officer of Collabria.

 

b.

No Proceeding or Litigation.  No legal or regulatory action shall have been
commenced or threatened by or before any Governmental Authority against
Collabria or CLRI seeking to restrain or adversely alter the transactions
contemplated hereby or which is likely to render it impossible or unlawful to
consummate the transactions contemplated by this Agreement or which could have a
material adverse effect on the ReadyOp Assets.

 

13.

Indemnification







-11-




a.

Subject to the terms and conditions of this Section 13, CLRI hereby agrees to
indemnify, defend and hold each of Collabria’s employees and its officers,
directors, agents, attorneys and affiliates harmless from and against all
losses, obligations, assessments, penalties, liabilities, costs, damages,
reasonable attorneys' fees and expenses (collectively, “Damages”) asserted
against or incurred by Collabria or such identified persons by reason of or
resulting from (i) a representation or warranty made by CLRI herein being
materially incorrect or untrue or (ii) a breach by CLRI of any covenant
contained herein or in any of the agreements executed pursuant hereto.

 

b.

Subject to the terms and conditions of this Section 13, Collabria hereby agrees
to indemnify, defend and hold each of CLRI, its assignee  and its officers,
directors, agents, attorneys and affiliates harmless from and against all
Damages asserted against or incurred by CLRI or such identified persons by
reason of or resulting from (i) a representation or warranty made by Collabria
herein being materially incorrect or untrue or (ii) a breach by Collabria of any
covenant made by Collabria contained herein or in any of the agreements executed
pursuant hereto.

 

c.

The parties agree to cooperate with each other in the event of any settlement
negotiated with regard to the indemnification provided herein.  In no event
shall the total amount payable pursuant to this Section 13 with respect to the
incorrectness of a representation or warranty exceed the Purchase.

 

d.

Any permitted indemnitee under Sections 13a. or 13b. hereof (an “Indemnified
Party”) shall give notice to the person responsible for indemnification (an
“Indemnifying Party”) of any claim as to which indemnification may be sought as
soon as possible after the Indemnified Party has actual knowledge thereof and
the amount thereof, if known.  The Indemnified Party shall supply to the
Indemnifying Party any other information in the possession of the Indemnified
Party regarding such claim, and will permit the Indemnifying Party (at its
expense) to assume the defense of any third party claim and any litigation
resulting therefrom, provided that counsel for the Indemnifying Party who shall
conduct the defense of such claim or litigation shall be reasonably satisfactory
to the Indemnified Party, and provided further that the failure by the
Indemnified Party to give notice as provided herein will not relieve the
Indemnifying Party of its indemnification obligations hereunder except to the
extent that the Indemnifying Party is damaged as a result of the failure to give
notice.  If the Indemnifying Party has assumed the defense of a third party
claim, the Indemnifying Party shall not be entitled to settle such third party
claim without the prior written consent of the Indemnified Party, which consent
shall not be unreasonably withheld, provided that such consent shall not be
required if such settlement involves only the payment of money and the claimant
provides to the Indemnified Party, in form and substance reasonably satisfactory
to such Indemnified Party, a release from all liability in respect of such third
party claim.







-12-




e.

The Indemnified Party shall have the right at all times to participate in the
defense, settlement, negotiations or litigation relating to any third party
claim or demand at its own expense.  If the Indemnifying Party does not assume
the defense of any matter as above provided, then the Indemnified Party shall
have the right to defend any such third party claim or demand, and will be
entitled to settle any such claim or demand in its discretion for the account or
benefit of the Indemnified Party.  In any event, the Indemnified Party will
cooperate in the defense of any such action at the expense of the Indemnifying
Party and the records of each party shall be available to the other with respect
to such defense.




f.

The indemnification provided in this Section 13 shall be applicable whether or
not negligence of the indemnified party is alleged or proven.

 

14.

Termination by Collabria.  Collabria shall have the right to terminate this
Agreement if the conditions in Section 11 hereof have not been satisfied or
waived by Collabria on or before October 31, 2016.

 

15.

Termination by CLRI.  CLRI shall have the right to terminate this Agreement if
the conditions in Section 12 have not been satisfied or waived by CLRI on or
before October 31, 2016.

 

16.

Termination by Agreement of Collabria and CLRI.  Collabria and CLRI may
terminate this Agreement at any time by their mutual written consent.

 

17.

Damages.  If this Agreement is terminated, the parties shall retain any rights
they may have against each other for any breach of any of the terms and
conditions of this Agreement.

 

18.

Expenses.  Each party hereto shall pay its own expenses incurred in connection
with this Agreement and the transactions contemplated hereby.

 

19.

Entire Agreement.  This Agreement and the exhibits hereto contain the complete
agreement among the parties with respect to the transactions contemplated hereby
and supersede all prior agreements and understandings among the parties with
respect to such transactions.

 

20.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
such counterparts together shall constitute only one original.







-13-







21.

Notices.  All notices, demands, requests, or other communications that may be or
are required to be given, served or sent by any party to any other party
pursuant to this Agreement shall be in writing and shall be mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by hand delivery, telegram, facsimile, or telex,
addressed as follows:




If to Collabria:

 

Collabria LLC

1211 N Westshore Blvd. Suite 401

Tampa, Florida 33607

 

If to CLRI:

 

Cleartronic, Inc.

8000 N Federal Hwy

Suite 100

Boca Raton, FL 33487




Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
 Each notice, demand, request or communication that is mailed, delivered or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent and received for all purposes at such time as it is delivered to
the addressee, with the return receipt, the delivery receipt, the affidavit of
messenger, or (with respect to a telecopy or telex) the answerback or
confirmation of receipt being deemed conclusive evidence of such delivery, or at
such time as delivery is refused by the addressee upon presentation.


22.

Severability.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term hereof,
the provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in its terms to such illegal, invalid
or unenforceable provision as may be possible and be legal, valid and
enforceable.


23.

Successors and Assigns.  This Agreement and the rights, interests and
obligations hereunder shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.







-14-




 

24.

Governing Law.  This Agreement and the rights and obligations of the parties
hereto shall be governed, construed and enforced in accordance with the laws of
the State of Florida and exclusive venue shall lie in the state and federal
courts in the State of Florida.

 

25.

Amendment, Waiver and Other Action.  This Agreement may be amended, modified or
supplemented only by a written instrument executed by the parties against which
enforcement of the amendment, modification or supplement is sought.

 

26.

Legal Representation.  All of the parties to this Agreement acknowledge that
they have been advised that they should seek and have had the opportunity to
seek counsel to review this Agreement and to obtain the advice of such counsel
relating thereto.

 

27.

Assignment. Neither this Agreement nor any right created hereby shall be
assignable by either party hereto without the consent of the other party, which
consent shall not be unreasonably withheld, provided that CLRI may assign this
Agreement to a wholly owned subsidiary which has not yet been formed.

 

28.

Confidentiality.  Other than as required by law, each party shall maintain the
confidentiality of, and not divulge or disclose to any other person, the
existence of or any terms and conditions of this Agreement or any of the
financial or other information provided to it by the other party to this
Agreement.

 

29.

Captions.  The captions in this Agreement are for convenience of reference only
and shall not limit or otherwise affect any of the terms or provisions hereof.

 

30.

Number and Gender.  Whenever the context requires, references in this Agreement
to the singular number shall include the plural; the plural number shall include
the singular; and words denoting gender shall include the masculine, feminine,
and neuter.

 

31.

Public Announcements.  Except to the extent that Collabria or CLRI believes on
the advice of counsel that public disclosure is required by law, no party to
this Agreement shall make, or cause to be made, any press release or public
announcement in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without prior notification
to the other parties.  The parties shall cooperate as to the time and contents
of any such press release or public announcement, but if they are unable to
reach an agreement as to the time and contents of such press release or public
announcement, each shall be free to make such press release or public
announcement as it deems necessary.

 

32.

Survival of Representations and Warranties.  The representations and warranties
of the respective parties shall survive the Closing or termination of this
Agreement, as the case may be.

 




-15-







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CLEARTRONIC, INC.




By: /s/ Larry M. Reid

Name: Larry M. Reid

Title:

President




COLLABRIA LLC

 

By: /s/ Marc Moore

Name: Marc Moore

Title:   President











-16-